Citation Nr: 0524770	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  01-01 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected 
epigastric pain and abdominal cramping, due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran filed his notice of disagreement (NOD) in 
November 1999, a Statement of the Case (SOC) was issued in 
December 2000, and the veteran perfected his appeal in 
February 2001.

Since that time, this appeal has remanded twice by the Board, 
in January 2004 and November 2004, for VA examinations.  
However, as will be discussed below, the veteran has failed 
to show up for either scheduled examination. 


FINDING OF FACT

The competent medical evidence shows that the veteran has 
episodes of epigastric pain and abdominal cramping, due to an 
undiagnosed illness, one to two times per year.


CONCLUSION OF LAW

Criteria for a 10 percent disability rating for epigastric 
pain and abdominal cramping, due to an undiagnosed illness, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.114, Diagnostic Code (DC) 7305 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The Board has twice remanded the veteran's claim in an effort 
to provide objective medical evidence as to the severity of 
his chronic disability.  However, the veteran has on both 
occasions failed to appear for his scheduled examinations, 
without explanation.

Regulations provide that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  See id.

In this case, the veteran's appeal arose from the initial 
grant of service connection, when the veteran was assigned a 
non-compensable disability evaluation.  Thus, it may be 
considered to arise from an original compensation claim.  
Accordingly, the Board must evaluate the claim based on the 
evidence before it.

The veteran was initially rated by analogy by the criteria 
for a duodenal ulcer. See 38 C.F.R. § DC 7399-7305.  Under 
these rating criteria, a mild duodenal ulcer with recurring 
symptoms once or twice yearly is rated as 10 percent 
disabling.  A 20 percent rating is assigned if the duodenal 
ulcer is moderate with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.

In July 1997, the veteran underwent an examination of his 
undiagnosed illness symptoms.  The Doctor noted that the 
veteran has severe recurrent, abdominal pain.  The pain was 
described as very severe, and it was noted that the pain was 
constant for days to months.  There was no relationship noted 
with meals, activity, or antacid use.  The veteran denied 
heartburn, diarrhea, nausea or vomiting.

The veteran underwent a VA examination in May 1999 in order 
to ascertain the severity of his epigastric pain and 
abdominal cramping.  The examiner indicated that the veteran 
was in no acute distress.  The abdominal pain was not 
associated with any particular type of food, and the veteran 
was noted to have been taking Tagamet since his military 
service.  The veteran stated that his abdominal pain recurred 
every three months, and that during these recurrences, he had 
nausea and vomiting for a one to two week period.  The 
examiner diagnosed the veteran with abdominal pain due to an 
undiagnosed illness.

A treatment note from November 2000 indicated that the 
veteran complained of occasional heartburn and indigestion.

The medical evidence shows that the veteran has recurring 
symptoms several times per year, which is consistent with the 
rating criteria for a mild duodenal ulcer.  However, the 
evidence of record does not align the veteran's condition 
with the criteria for a moderate duodenal ulcer.  The veteran 
denied nausea and vomiting in 1997, and the reports of the 
duration of his discomfort vary widely.  More recently, the 
veteran reports occurrences approximately 4 time a year, but 
for durations that may only last a week.  On this record, the 
Board finds that the medical evidence does not reflect 
findings that may be considered to cause moderate symptoms 
two or three times a year averaging 10 days in duration; or 
continuous moderate manifestations.  The Board has attempted 
to obtain additional information as to the frequency and 
duration of the veteran's episodes of epigastric pain and 
abdominal cramping, but the veteran has failed to show up to 
the scheduled medical examinations.  Accordingly, the Board 
finds that based on the evidence before it, the veteran is 
entitled to a 10 percent disability rating, but no more, for 
his epigastric pain and abdominal cramping, due to an 
undiagnosed illness.

II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that notice must be given prior 
to the adjudication appealed and that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2003, February 2004, and December 2004.  Since these letters 
fully provided notice of elements (1), (2), (3) and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  With respect to element (4), the Board notes 
that the December 2004 letter specifically requested that if 
there was any other evidence or information that the veteran 
thought would support his claim that he let VA know, and that 
if the evidence was in his possession that he send the 
additional evidence to VA.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOC) the veteran was provided 
with specific information as to why this particular claim was 
being granted at the level it was granted, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the August 2003 SSOC.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, and 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired VA 
treatment records identified by the veteran, and the Board is 
not aware of a basis for speculating that any relevant 
private or VA treatment records exist that have not been 
obtained.  The veteran was also provided with a VA 
examination of his epigastric pain and abdominal cramping in 
May 1999, and was scheduled for two additional examinations 
since then.  (The veteran failed to show up for either 
examination, and there is no indication of any effort to 
reschedule the examination on the part of the veteran.)  
Furthermore, the veteran was offered the opportunity to 
testify before the Board, but he declined.
 
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to a 10 percent disability rating for epigastric 
pain and abdominal cramping, due to an undiagnosed illness, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


